IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-20430
                         Conference Calendar



M.R. MIKKILINENI,

                                          Plaintiff-Appellant,

versus

THE CITY OF HOUSTON;   THE UNITED STATES
DEPARTMENT OF LABOR,   Occupational Safety and Health
Administration; JUAN   PADRON; HAROLD DARK; JOHN LAWSON;
ROBIN HORNING; DENIS   LLOYD; RUSSELL MAI;
PHILIP BARNARD; GARY   ORADAT,

                                          Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CV-94-H-3552
                        - - - - - - - - - -
                         February 10, 1999

Before BARKSDALE and EMILIO M. GARZA, Circuit Judges.*

PER CURIAM:**

     M.R. Mikkilineni, proceeding pro se, requests leave to

proceed on appeal in forma pauperis (IFP) from the dismissal of

his motion filed pursuant to Fed. R. Civ. P. 60(b)(6).     A movant

for IFP on appeal must show that he is a pauper and that he will

present a nonfrivolous issue on appeal.    See Carson v. Polley,


     *
      This matter is being decided by a quorum.   28 U.S.C. §
46(d).
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-20430
                                -2-

689 F.2d 562, 586 (5th Cir. 1982).   Mikkilineni has not explained

the issues that he intends to raise on appeal and thus, has not

made the required showing that he will present a nonfrivolous

issue on appeal.   See Carson, 689 F.2d at 586.   Accordingly, the

motion for leave to proceed on appeal IFP is DENIED.

     Furthermore, Mikkilineni may not obtain an appeal of the

final judgment by appealing from the denial of a successive Fed.

R. Civ. P. 60(b) motion.   See Burnside v. Eastern Airlines, Inc.,

519 F.2d 1127, 1128 (5th Cir. 1975).

     Mikkilineni’s appeal is DISMISSED as frivolous.   Mikkilineni

is warned that future frivolous appeals will invite the

imposition of sanctions.   Mikkilineni should review any pending

appeals to ensure that they do not raise frivolous arguments.

     IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION

WARNING ISSUED.